Exhibit 10.1

STOCK PURCHASE AGREEMENT




This STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of the September 19,
2011 (the “Effective Date”), by and among Kip Eardley, (an Individual)
(thereinafter referred to as “Seller”), and Tan Lung Lai as (the “Purchaser”).




Recitals




A.

Seller and Purchaser are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
and such other Federal and state securities exemptions as may be deemed
available;




B.

Seller is the majority shareholder, and is the beneficial owner of record of
 991,951 outstanding shares of common stock of the Company representing voting
rights of 78.10% of PIRANHA VENTURES, INC. (PNHV.OB) (referred to as the
“Company”) : and




C.

The Purchaser wishes to purchase from the Seller and the Seller wishes to sell
to the Purchaser, upon the terms and conditions stated in this Agreement, the
991,951 restricted common outstanding shares of the Company representing voting
rights of 78.10% for an aggregate purchase price of Three Hundred and
EightyThousand Dollars ($380,000.00).   




In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




1.

Purchase and Sale of the Shares.  Subject to the terms and conditions of this
Agreement, on the Closing, the Purchaser shall purchase, and the Seller shall
sell  to the Purchaser, the 991,951 restricted common outstanding shares of the
Company representing voting rights of 78.10% for an aggregate purchase price of
Three Hundred and Eighty Thousand Dollars ($380,000.00) (the “Purchase Price”).




2.

Closing.  Upon confirmation that the other conditions to closing specified
herein have been satisfied or duly waived by the Purchaser, the Seller shall
deliver to Purchaser a certificate or certificates representing the 991,951
restricted common outstanding Shares, duly endorsed for transfer with such
medallion guarantees, notarization and/or other similar certification as may be
required by the Company’s transfer agent. Purchaser shall immediately deliver
the Purchase Price by wire transfer to the Escrow Account.




3.

Representations and Warranties of the Seller.  The Seller, on behalf of himself,
individually, and on behalf of the Company in his capacity as majority
shareholder, President, Secretary, Treasurer and sole Director of the Company,
hereby represents and warrants to the Purchaser, that as of the Effective Date
and as of Closing:




3.1

Organization.  The Company is an entity duly incorporated under the laws of the
State of Nevada and in good standing. The Federal Tax ID number is 86-0779928.




3.2

Authorization.  The Seller is not a party to any agreement, written or oral,
creating rights in respect of any Seller's Shares in any third person or
relating to the voting of the Shares. This Agreement constitutes the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.    








Page 1




--------------------------------------------------------------------------------




3.3

Capitalization.  The authorized capital stock of the Company on the date hereof
and as of Closing consists of 100,000,000 shares of common stock, par value
$0.001 per share, of which 1,270,101 are issued and outstanding, and 10,000,000
shares of preferred stock, par value $ 0.001, of which none is issued and
outstanding. There are no shares of capital stock issuable pursuant to any stock
plans of the Company, nor  are there any shares of capital stock issuable or
reserved for issuance pursuant to securities exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company.  All of the
issued and outstanding shares of the Company’s capital stock have been duly
authorized and validly issued and are fully paid, non assessable and free of
pre-emptive rights and were issued in full compliance with applicable state and
federal securities law and any rights of third parties.  No Person is entitled
to pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company.  As used in this Agreement, “Person” shall mean an
individual, corporation, partnership, Limited Liability Company, trust, business
trust, association, Joint Stock Company, joint venture, sole proprietorship,
unincorporated organization, governmental authority or any other form of entity
not specifically listed herein.




3.4

Valid Issuance; No Encumbrances.  Seller is the lawful owner of the Shares, free
and clear of all security interests, liens, encumbrances, equities and other
charges.




3.5

Consents.  The execution, delivery and performance by the Seller of this
Agreement and the offer and sale of the Shares require no consent of, action by
or in respect of, or filing with, any Person, governmental body, agency, or
official other than filings that have been made pursuant to applicable state
securities laws and post-sale filings pursuant to applicable state and federal
securities laws which the Seller undertakes to file within the applicable time
periods.




3.6

Delivery of SEC Filings; Business.  The Seller has made available to the
Purchaser through the EDGAR system, true and complete copies of any Company’s
filings made with the U.S. Securities and Exchange Commission (“SEC”), and/or
the Pink Sheets Quotation Service.  




3.7

No General Solicitation or General Advertising.  Neither the Company nor the
Seller nor any Person acting on its behalf has offered or sold or will offer or
sell any of the Shares by any form of “general solicitation” or “general
advertising” (as those terms are used in Regulation D, promulgated under the
Securities Act) in connection with the offer or sale of any of the Shares.  The
Seller has offered the Shares for sale only to the Purchaser, an “accredited
investor” within the meaning of Rule 501(a) under Regulation D.




3.8

No Litigation.  There are no actions, suits or proceedings, at law or in equity,
and no proceedings before any arbitrator, or by or before any governmental
commission, board, bureau or other administrative agency, pending, or to the
Seller’s knowledge, threatened against or affecting the Company, or any
properties or rights of the Company.




3.9

Company Indebtedness.  As of the Closing, there are no shareholder loans or
other instruments or evidence of indebtedness owed by the Company to any
shareholder or other third party, and all professional fees incurred by the
Company, or by Seller on behalf of the Company, for all services rendered up to
and through the Closing, have been paid in full.  




3.10

Company Obligations.  At  closing there will be  no contracts, debts, lawsuits,
agreements or other obligations of the Company known to the Seller, which,
individually or in the aggregate, exceed Five Hundred Dollars ($500.00),
attached hereto and incorporated herein by reference.




3.11

DTC Eligibility. The common stock of Company is DTC eligible as of the date of
this Agreement. DTC refers to the Depository Trust Company.




3.12

Reporting and Trading. The Company is a “reporting company” subject to the
reporting requirements of the Securities Exchange Act of 1934 and the common
stock of the Company is quoted and trading on the Over The Counter Bulletin
Board (“OTCBB”)





Page 2




--------------------------------------------------------------------------------




4.

Representations and Warranties of the Purchaser.  As of the Effective Date and
as of Closing, the Purchaser hereby represents and warrants to the Seller that:




4.1

Authorization.  The execution, delivery and performance by the Purchaser of this
Agreement constitutes the valid and legally binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.




4.2

Purchase Entirely for Own Account.  The Securities to be received by the
Purchaser hereunder will be acquired for the Purchaser’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act without prejudice, however, to the
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such Securities in compliance with applicable federal and state securities
laws.  Nothing contained herein shall be deemed a representation or warranty by
the Purchaser to hold the Securities for any minimum or other specific term nor
limiting the Purchaser’s right to sell the Securities at any time in compliance
with applicable federal and state securities laws.  




4.3

Purchaser Status.  At the time the Purchaser was offered the Shares, he was, and
at the date hereof is, an “accredited investor” as defined in Rule 501(a) under
the Securities Act.  




4.4

Experience of the Purchaser.  The Purchaser, either alone or together with his
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares. Purchaser evaluated the merits and
risks of such investment.  The Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.




4.5

Disclosure of Information.  The Purchaser has had an opportunity to receive all
information related to the Company requested by him and to ask questions of and
receive answers from the Seller regarding the Company, its business and the
terms and conditions of the offering of the Shares.  The Purchaser acknowledges
receipt of copies of the SEC Filings.  Neither such inquiries nor any other due
diligence investigation conducted by the Purchaser shall modify, amend or affect
the Purchaser’s right to rely on the Seller’s representations and warranties
contained in this Agreement.




4.6

Restricted Securities.  The Purchaser understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Seller in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.




4.7

Legend.  The Purchaser understands and agrees that the certificate(s) or the
documents representing the Shares will bear one or more restrictive legends
determined by counsel to the Company to be necessary or appropriate in order to
comply with United States federal or state securities laws or to secure or
protect any applicable exemptions from registration or qualification, including
a legend in substantially the following form and the Purchaser agrees to abide
by the terms thereof:




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED  (THE “ACT”) OR ANY OTHER APPLICABLE SECURITIES LAW OF
ANY STATE OR OTHER JURISDICTION, AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. THESE SECURITIES CANNOT BE TRANSFERRED, OFFERED, OR
SOLD IN THE UNITED STATES OR TO A “U.S. PERSON” (AS THAT TERM IS DEFINED IN
REGULATION S PROMULGATED UNDER THE ACT) UNLESS SUCH SECURITIES ARE REGISTERED
UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE, THE AVAILABILITY
OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE CORPORATION AND ITS
COUNSEL. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT.





Page 3




--------------------------------------------------------------------------------




4.8

No General Solicitation.  The Purchaser is not purchasing the Shares as a result
of any “general solicitation” or “general advertising” (as such terms are
defined in Regulation D), which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement.




5.

Conditions to Closing.




5.1

Conditions to the Purchaser’s Obligations. The obligation of the Purchaser to
purchase the Shares at the Closing is subject to the fulfillment to the
Purchaser’s satisfaction, on or prior to the Closing, of the following
conditions, any of which may be waived by the Purchaser:




(a)  The representations and warranties made by the Seller in Section 3 hereof
shall be true and correct at all times prior to and on the Closing.  The Seller
shall have performed in all material respects all obligations and conditions
herein required to be performed or observed by him on or prior to the Closing.




(b)  The Seller shall have obtained any consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Shares and the consummation of the transactions
contemplated by this Agreement, all of which shall be in full force and effect.




(c)  The Seller shall have delivered to the Escrow Agent each of the following:




(i)  The certificate(s) evidencing the Shares as set forth in Section 2;




5.2

Conditions to Obligations of the Seller. The Seller’s obligation to sell the
Shares to Purchaser at the Closing is subject to the fulfillment to the
satisfaction of the Seller on or prior to the Closing of the following
conditions, any of which may be waived by the Seller:




(a)  The representations and warranties made by the Purchaser in Section 4
hereof shall be true and correct in all material respects when made, and shall
be true and correct in all material respects on the Closing.




(b)  The Purchaser shall have delivered the initial payment of the Purchase
Price to the Sellers.




5.3

Termination of Obligations to Effect Closing; Effects.




(a)

The obligations of the Seller, on the one hand, and the Purchaser, on the other
hand, to effect the Closing shall terminate as follows:




(i)

Upon the mutual written consent of the Seller and the Purchaser;




(ii)

By the Seller if any of the conditions set forth in Section 5.2 shall have
become incapable of fulfillment, and shall not have been waived by the Seller;




(iii)

By the Purchaser if any of the conditions set forth in Section 5.1 shall have
become incapable of fulfillment, and shall not have been waived by the
Purchaser; or




(iv)

By either the Seller or the Purchaser (with respect to itself only) if the
Closing has not occurred on or prior to September 14, 2011, or such later date
as the parties may agree to in writing; provided, however, that, except in the
case of clause (i) above, the party seeking to terminate its obligation to
effect the Closing shall not then be in breach of any of its representations,
warranties, covenants or agreements contained in this Agreement if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.








Page 4




--------------------------------------------------------------------------------




(b)  In the event of termination by the Seller or the Purchaser of its
obligations to affect the Closing pursuant to this Section 5.3, written notice
thereof shall forthwith be given to the other party.  Nothing in this Section
5.3 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement or to impair the right
of any party to compel specific performance by any other party of its
obligations under this Agreement.  




6.

Covenants and Agreements of the Seller.




6.1

Securities Laws Disclosure; Publicity.  The Seller shall be responsible for all
of his own filings with the SEC as required.   The Purchaser shall be
responsible for his own filings with the SEC and for the Company’s filings,
including, but not limited to, an 8-K filing and a 14F1 filing as required.  The
Seller and the Purchaser shall consult with each other in issuing any press
releases with respect to the transactions contemplated hereby, and neither the
Seller nor the Purchaser shall issue any such press release or otherwise make
any such public statement without the prior consent of the other, which consent
shall not unreasonably be withheld or delayed, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.
 Further, the parties acknowledge and agree that all such press releases shall
conform to the requirements of Rule 135c of the Securities Act.  




7.

Survival and Indemnification.




7.1

Survival.  The representations, warranties, covenants and agreements contained
in this Agreement shall survive the Closing of the transactions contemplated by
this Agreement.




7.2

Indemnification.  The Seller agrees to indemnify and hold harmless the Purchaser
and his affiliates and their respective directors, officers, members, managers,
employees and agents from and against any and all losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorney fees
and disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) to which such Person may become subject as
a result of any breach of representation, warranty, covenant or agreement made
by or to be performed on the part of the Seller under this Agreement, and will
reimburse any such Person for all such amounts as they are incurred by such
Person.




8.

Miscellaneous.




8.1

Successors and Assigns.  This Agreement may not be assigned by a party hereto
without the prior written consent of the Seller or the Purchaser, as applicable.
 The provisions of this Agreement shall inure to the benefit of and be binding
upon the respective permitted successors and assigns of the parties.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.




8.2

Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed and delivered by facsimile or similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen.




8.3

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.




8.4

Notices.  Unless otherwise provided, any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given as
hereinafter described (i) if given by personal delivery, then such notice shall
be deemed given upon such delivery, (ii) if given by telex or telecopy, then
such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one business day after delivery to such carrier.  All
notices shall be addressed to the party to be notified at the address as set
forth on the signature page hereto, or at such other address as such party may
designate by ten days’ advance written notice to the other party:





Page 5




--------------------------------------------------------------------------------




8.5

Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith.  




8.6

Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Seller and the Purchaser.  




8.7

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.




8.8

Entire Agreement.  This Agreement, including any Exhibits and Schedules attached
hereto, constitute the entire agreement among the parties hereof with respect to
the subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.




8.9

Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.




8.10

Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law.  Each of the parties hereby  irrevocably consents and agrees
that any legal or equitable action or proceeding arising under or in connection
with this Agreement shall be brought in the federal or state courts located in
the State of New  York, by execution and delivery of this Agreement, irrevocably
submits to and accepts the jurisdiction of said courts, (iii) waives any defense
that such court is not a convenient forum, and (iv) consent to any service of
process made either (x) in the manner set forth in Section 10(c) of this
Agreement (other than by telecopier), or (y) any other method of service
permitted by law.




8.11

Waiver of Jury Trial.  Each party hereby expressly waives any right to a trial
by jury in the event of any suit, action or proceeding to enforce this agreement
or any other action or proceeding which may arise out of or in any way be
connected with this agreement or any of the other documents.




8.12

Currency.  All amounts referenced and set forth herein hall be in lawful money
of the United States.




IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.







THE SELLER:




/s/ Kip Eardley              

Kip Eardley




THE PURCHASER:




/s/ Tan Lung Lai            

Tan Lung Lai








Page 6


